DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 2015/0338858) in view Cueller et al. (US 2014/0161671), further in view of Abram et al. (US 7,155,333).
In Reference to Claim 1
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:

a power generation unit (16) (See Bates, Paragraph [0019]); 
a catalytic element (250) (See Bates, Paragraph [0028]); 
an exhaust pipe (See Bates, Paragraph [0028]); 
a control system (240) configured to control the power generation unit (16) to effect the sound produced by the TRU. (See Bates, Paragraphs [0025] & [0030]).
Bates discloses the claimed invention except:
The exhaust system including first and second tubular elements fluidly interposed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe, respectively; a noise sensor located at the exhaust pipe; at least one of first and second throttle valves operably disposed to control fluid flows in the first and second tubular elements, respectively; and the control unit controlling at least one of the first and second throttle valves in accordance with readings of the noise sensor.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed between the power generation unit (14) and the catalytic element (66) and between the catalytic element (66) and the exhaust pipe (50), respectively; at least one of first (56) and second (58) throttle valves operably disposed to control fluid flows in the first (24) and second (46) tubular elements, respectively; and the control unit (54) controlling at least one of the first (56) and second (58) throttle valves. (See Cueller, Figure 4, Paragraphs [0034]-[0038]).

	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses utilizing a noise sense to control exhaust valve throttling and noise output of the system. (See Abram, Column 2, Lines 1-9 & Lines 37-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of Abram would have allowed for accurate and efficient sound control of the TRU of Bates according to geographic or time regulations. (See Abram, Column 1, Lines 19-29).

In Reference to Claim 2
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 3
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of combustion produced within the engine are flown and the catalytic element comprises a muffler. (See Bates, Paragraph [0019] & Cueller, Paragraph [0038]).

	The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 4
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal 
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 5
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with the readings of the noise sensor in a feedback loop and in accordance with the programming and a location, a time, and a schedule to operate in a jurisdiction in a low-noise mode during nighttime hours and to operate in the jurisdiction in a high-noise mode during daytime hours. (See Bates, Paragraphs [0028]-[0031] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]). Additionally, It would have been obvious to one 

In Reference to Claim 6
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the control system comprises: 
a power generation unit controller, which is configured to control an rpm of the power generation unit; and a computing unit disposed in signal communication with the at least one of the first and second throttle valves and the power generation unit controller and configured to control opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit. (See Bates, Paragraph [0020] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the 
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 7
The Bates-Cueller combination as modified by Abram discloses:
	the control system further comprises the noise sensor, which abuts with the exhaust pipe and the computing unit is further disposed in signal communication with the noise sensor and is configured to control the opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit in accordance with readings of the noise sensor. (See Abram, Column 2, Lines 1-14 w/respect to coupled to the passageway and sensing pulsation wave & Lines 37-53 & Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of Abram would have allowed for accurate and efficient sound control of the TRU of Bates according to geographic or time regulations. (See Abram, Column 1, Lines 19-29).

In Reference to Claim 8
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:
	A transport refrigeration unit (TRU) (See Bates, Paragraph [0003]), comprising: 
a power generation unit (16) (See Bates, Paragraph [0019]); 
a catalytic element (250) (See Bates, Paragraph [0028]); 
an exhaust pipe (See Bates, Paragraph [0028]); 
a control system (240) configured to control the power generation unit (16) to effect the sound produced by the TRU. (See Bates, Paragraphs [0025] & [0030]).
Bates discloses the claimed invention except:
The exhaust system including first and second tubular elements fluidly interposed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe, respectively; a noise sensor located at the exhaust pipe; first and second throttle valves operably disposed to control fluid flows in the first and second tubular elements, respectively; and the control unit controlling at least one of the first and second throttle valves in accordance with readings of the noise sensor.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed between the power generation unit (14) and the catalytic element (66) and between the catalytic element (66) and the exhaust pipe (50), respectively; at least one of first (56) and second (58) throttle valves operably disposed to control fluid flows in the first (24) and second (46) tubular elements, respectively; and the control unit (54) controlling at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses utilizing a noise sense to control exhaust valve throttling and noise output of the system. (See Abram, Column 2, Lines 1-9 & Lines 37-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of Abram would have allowed for accurate and efficient sound control of the TRU of Bates according to geographic or time regulations. (See Abram, Column 1, Lines 19-29).

In Reference to Claim 9
(See Bates, Figures 1-2)

	wherein the control system is configured to control the power generation unit and the first and second throttle valves to operate in at least a relatively low-noise cooling mode and a relatively high-noise cooling mode. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 10
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 11
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal 
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 12
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with the readings of the noise sensor in a feedback loop and in accordance with the programming and a location, a time, and a schedule to operate in a jurisdiction in a low-noise mode during nighttime hours and to operate in the jurisdiction in a high-noise mode during daytime hours. (See Bates, Paragraphs [0028]-[0031] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal 

In Reference to Claim 13
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the control system comprises: 
a power generation unit controller, which is configured to control an rpm of the power generation unit; and a computing unit disposed in signal communication with the at least one of the first and second throttle valves and the power generation unit controller and configured to control opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit. (See Bates, Paragraph [0020] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as 
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 14
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	the control system further comprises the noise sensor, which abuts with the exhaust pipe and the computing unit is further disposed in signal communication with the noise sensor and is configured to control the opening and closing states of the at least one of the first and second throttle valves and to instruct the power generation unit controller to control the rpm of the power generation unit in accordance with readings of the noise sensor. (See Abram, Column 2, Lines 1-14 w/respect to coupled to the passageway and sensing pulsation wave & Lines 37-53 & Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of 

In Reference to Claim 15
(See Bates, Figures 1-2)
Bates et al. (Bates) discloses:
	A method of operating a transport refrigeration unit (TRU) (See Bates, Paragraph [0003]), the method comprising: 
flowing products of combustion between a power generation unit (16) (See Bates, Paragraph [0019]) and a catalytic element (250) (See Bates, Paragraph [0028]) and then between the catalytic element and an exhaust pipe (See Bates, Paragraph [0028]); 
controlling an rpm of the power generation unit (16) and controlling the TRU to effect the sound produced by the TRU. (See Bates, Paragraphs [0020], [0025], & [0030]).
Bates discloses the claimed invention except:
Sensing noise of the TRU by a noise sensor located at the exhaust pipe and controlling opening and closing states of first and second throttle valves installed between the power generation unit and the catalytic element and between the catalytic element and the exhaust pipe in accordance with readings of the noise sensor.
Cueller et al. (Cueller) discloses an exhaust emissions and noise control system for an internal combustion engine. (See Cueller, Abstract). Cueller discloses an exhaust treatment system including first (24) and second tubular (46) elements fluidly interposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses utilizing a noise sense to control exhaust valve throttling and noise output of the system. (See Abram, Column 2, Lines 1-9 & Lines 37-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as both references are directed towards exhaust emissions noise control systems. One of ordinary skill in the art would have recognized that the noise sensor and control of 

In Reference to Claim 16
(See Bates, Figures 1-2)
The Bates-Cueller combination as modified by Abram discloses:
	wherein the power generation unit comprises an engine configured to produce products of combustion and an exhaust manifold through which the products of combustion produced within the engine are flown and the catalytic element comprises a muffler. (See Bates, Paragraph [0019] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that the catalytic element comprises a muffler as the element constitutes a muffling device as it attenuates sound in the system.

In Reference to Claim 17
(See Bates, Figures 1-2)

	wherein the control system is configured to control the power generation unit and the at least one of the first and second throttle valves in accordance with programming. (See Bates, Paragraph [0030] & Cueller, Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 18
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
wherein the controlling is executed in accordance with the readings of the noise sensor in a feedback loop and in accordance with the programming and a location, a time, and a schedule to operate in a jurisdiction in a low-noise mode during nighttime 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]). Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the Bates-Culler combination as modified by Abram in a jurisdiction in a low-noise mode during nighttime hours and to operate in the jurisdiction in a high-noise mode during daytime hours as one of ordinary skill in the art would have recognized that locations (i.e.-jurisdictions) such as residential areas would have noise restrictions during certain time ranges (i.e.-night-time hours).

In Reference to Claim 19
(See Bates, Figures 1-2)
The Bates-Cueller combination discloses:
	wherein the controlling comprises controlling the rpm of the power generation unit and the first and second throttle valves to operate in at least a relatively low-noise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the exhaust treatment system of Cueller for treating the exhaust of the power generation unit of the TRU of Bates, as both systems are directed towards controlling the noise and emissions levels of internal combustion engine units. One of ordinary skill in the art would have recognized that the emissions and noise control exhaust system of Cueller would have allowed for optimal and efficient control of emissions and noise output of the power generation unit of Bates. (See Cueller, Paragraph [0038]).
	The Examiner notes that Bates-Cueller combination utilizes the exhaust system valves of Cueller to adjust the noise and emissions control based on the noise and emission demands set by the control of Bates.

In Reference to Claim 20
The Bates-Cueller combination as modified by Abram discloses:
	Wherein the noise sensor abuts with the exhaust pipe.
	Abram et al. (Abram) discloses an exhaust emissions noise control system. (See Abram, Abstract). Abram discloses a noise sensor abutting with the exhaust pipe. (See Abram, Column 2, Lines 1-14 w/respect to coupled to the passageway and sensing pulsation wave & Lines 37-53 & Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the noise sense control of Abram, as .

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the Bates-Cueller combination as modified by Abram does not teach a sound sensor located at an exhaust pipe, the Office respectfully disagrees.
Applicant argues that the Bates-Cueller combination as modified by Abram does not disclose a noise sensor located at the exhaust pipe. Specifically, Applicant argues that the noise sensor disclose by Abram is located in passenger cabin. However, the Examiner notes that the location of a noise sensor in a passenger cabin is merely an alternative location of additional noise sensors for the system of Abram. (emphasis added, See Abram, Column 2, Lines 17-21). Abram discloses the location of the noise sensor explicitly as “The sound sensor is configured to sense this pressure pulsation wave. To do so, the sound sensor is exemplarily coupled to the passageway. (emphasis added) Illustratively, the sound sensor is coupled to the passageway downstream from the valve. It is to be understood that the sensor may be coupled to the passageway upstream from the valve.” (See Abrams, Figure 1, Column 2, Lines 11-17). Thus Abram both discloses and pictures the noise sensor to located at the exhaust pipe of the 
Accordingly, the Bates-Cueller combination as modified by Abram discloses, for the reasons set forth above, a noise sensor located at the exhaust pipe and the noise sensor must abut the exhaust pipe to sense the pulsation waves of the exhaust gas.
Applicant argues that dependent claims 2-7, 9-14, and 16-20 overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claims 1, 8, and 15, respectively. Accordingly, the rejections of dependent claims 2-7, 9-14, and 16-20  are maintained for at least the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746